Exhibit 10.3

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND REAFFIRMATION OF GUARANTIES

          A.     THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND REAFFIRMATION OF GUARANTIES, dated as of October 23, 2009 (this “Seventh
Amendment”), is entered into by and between Quixote Corporation, a Delaware
corporation (the “Borrower”), whose address is 35 East Wacker Drive, Chicago,
Illinois 60601, and Quixote Transportation Safety, Inc., Transafe Corporation,
Energy Absorption Systems, Inc., Energy Absorption Systems (AL) LLC, Surface
Systems, Inc., Nu-Metrics, Inc., and Highway Information Systems, Inc., as
Subsidiary Guarantors, (each being referred to herein as a “Guarantor” and
collectively referred to herein as the “Guarantors”), and Bank of America, N.A.,
a national banking association (the “Lender”), whose address is 135 South
LaSalle Street, Chicago, Illinois 60603.

R E C I T A L S:

          A.     Borrower and Lender entered into that certain Amended and
Restated Credit Agreement, dated as of April 20, 2005 (the “Original Credit
Agreement”), as amended by that certain First Amendment to Amended and Restated
Credit Agreement and Reaffirmation of Guaranties dated as of December 1, 2006,
(the “First Amendment”), that certain Second Amendment to Amended and Restated
Credit Agreement and Reaffirmation of Guaranties dated as of March 15, 2007 (the
“Second Amendment”), that certain Third Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of November 7, 2007 (the
“Third Amendment”), that certain Fourth Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of November 7, 2008 (the
“Fourth Amendment”), that certain Waiver, Fifth Amendment to Amended and
Restated Credit Agreement and Reaffirmation of Guaranties dated as of February
9, 2009 (the “Fifth Amendment”) and that certain Waiver, Sixth Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of May 7, 2009 (the “Sixth Amendment”, and together with the Original Credit
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment, the “Credit Agreement”) pursuant to
which Credit Agreement Lender has made a Revolving Loan to Borrower evidenced by
that certain Second Amended and Restated Revolving Loan Note, dated as of
February 9, 2009, in the maximum principal amount of $15,000,000, executed by
Borrower and made payable to the order of Lender (the “Revolving Note”).

          B.     In connection with the Original Credit Agreement, the
Guarantors executed and delivered to Lender that certain Guaranty dated as of
May 16, 2003 in favor of Lender, as amended by that Reaffirmation and Amendment
of Subsidiary Guaranty dated as of April 20, 2005 (the “Guaranty”).

          C.     Borrower and the Guarantors have also requested, and Lender has
agreed to, the modification of certain terms contained in the Credit Agreement
as set forth herein, all pursuant to the terms and conditions hereinafter set
forth herein.

          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, the Guarantors and Lender hereby agree as follows:

A G R E E M E N T S:

          1.     RECITALS. The foregoing Recitals are hereby made a part of this
Seventh Amendment.

--------------------------------------------------------------------------------



          2.     DEFINITIONS. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed thereto in the Credit
Agreement.

          3.     AMENDMENTS TO THE CREDIT AGREEMENT.

                   3.1     Section 1.1 of the Credit Agreement.

 

 

 

 

 

 

 

 

           (a)     The definition of “Revolving Loan Commitment” in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

 

 

 

 

 

 

“Revolving Loan Commitment” means the obligation of the Lender to make Revolving
Loans and to issue Letters of Credit in an aggregate amount not exceeding Five
Million Dollars and 00/100 ($5,000,000) as such amount may be modified from time
to time pursuant to the terms of this Agreement.

 

 

 

 

 

 

 

 

 

           (b)     The definition of “Revolving Loan Termination Date” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

 

 

 

 

 

 

 

 

“Revolving Loan Termination Date” means January 31, 2010.

 

 

 

 

 

 

 

 

 

           (c)     The definition of “Total Leverage Ratio” in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

 

 

 

 

 

 

 

 

 

“Total Leverage Ratio” shall mean the ratio of (i) total Indebtedness (including
Letters of Credit) to (ii) EBITDA measured on a trailing twelve month basis at
the end of each fiscal quarter.

 

                 3.2      Section 7.4 of the Credit Agreement.

 

 

 

 

 

 

 

 

           (a)     Section 7.4(C) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

 

 

 

 

 

 

 

 

 

(C)     Minimum EBITDA. The Borrower and its consolidated Subsidiaries shall
have EBITDA of at least (a) $1,554,000 for the three month period ending
September 30, 2009 and (b) $2,660,000 for the six month period ending December
31, 2009.

 

 

 

 

 

 

 

 

 

           (b)     Section 7.4(D) is hereby deleted in its entirety and replaced
with the following:

 

 

 

 

 

 

 

 

 

 

(D)     Fixed Charge Coverage Ratio. For the fiscal quarters ending September
30, 2009 and December 31, 2009, Borrower and its consolidated Subsidiaries shall
not permit the ratio (“Fixed Charge Coverage Ratio”) of (i) EBITDA, minus
Capital Expenditures minus Patent Expenditures minus taxes paid in cash for such
period to (ii) the sum of cash Interest Expense, plus scheduled payments of the
principal portion of all other Indebtedness for borrowed money for such period
(excluding payments on the Revolving Loans), as measured on a year to

 

- 2 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

date basis, of not less than 1.0 to 1.0. For purposes of this Agreement, “Patent
Expenditures” shall mean expenditures of a Person relating to its obtaining,
acquiring and defending patents.

 

 

 

 

 

 

 

 

         3.3     Revolving Note. All references in the Credit Agreement to the
Revolving Note in the form of “Exhibit G” to the Credit Agreement shall be
deemed to be references to the Third Amended and Restated Revolving Note in the
form of Exhibit A attached hereto and made a part hereof (the “Third Amended
Note”).

          4.     REAFFIRMATION OF GUARANTIES. Each of the Guarantors hereby
expressly (a) consents to the execution by Borrower and Lender of this Seventh
Amendment, (b) acknowledges that the “Guaranteed Debt” (as defined in each of
the Guaranties) includes all of the obligations and liabilities owing from
Borrower to Lender, including, but not limited to, the obligations and
liabilities of Borrower to Lender under and pursuant to the Credit Agreement, as
amended from time to time, and as evidenced by the Revolving Note, as modified,
extended and/or replaced from time to time, (c) reaffirms, assumes and binds
themselves in all respects to all of the obligations, liabilities, duties,
covenants, terms and conditions that are contained in their respective Guaranty,
(d) agrees that all such obligations and liabilities under their respective
Guaranty shall continue in full force and effect and shall not be discharged,
limited, impaired or affected in any manner whatsoever, and (e) represents and
warrants that each of the representations and warranties made by such Guarantor
in any of the documents executed in connection with the Loans remain true and
correct as of the date hereof.

          5.     REPRESENTATIONS AND WARRANTIES. To induce Lender to enter into
this Seventh Amendment, Borrower and each Guarantor hereby certifies, represents
and warrants to Lender that:

 

 

 

 

 

 

 

         5.1     Organization. Borrower and each Guarantor is a corporation or a
limited liability company duly organized, existing and in good standing under
the laws of its state or organization with full and adequate corporate or
limited liability power, as the case may be, to carry on and conduct its
business as presently conducted. Borrower and each Guarantor is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing. The Articles of Incorporation or
Organization, as the case may be, Bylaws (other than an amendment to the By-laws
of Borrower dated May 14, 2009) or Operating Agreement, as the case may be,
Resolutions and Incumbency Certificate of Borrower and each Guarantor have not
been changed or amended since the certified copies thereof were delivered to
Lender in connection with the Original Credit Agreement and the First Amendment.
The state issued organizational identification number for Borrower and each
Guarantor is listed on Schedule I hereto. The exact legal name of Borrower and
each Guarantor is as set forth in the preamble of this Seventh Amendment, and
neither Borrower nor any Guarantor currently conducts, nor has it during the
last five (5) years conducted, business under any other name or trade name.
Neither Borrower nor any Guarantor will change its name, its organizational
identification number, if it has one, its type of organization, its jurisdiction
of organization or other legal structure.

 

 

 

 

 

 

 

         5.2     Authorization. Borrower and each Guarantor is duly authorized
to execute and deliver this Seventh Amendment and Borrower is and will continue
to be duly authorized to borrow monies under the Credit Agreement, as amended
hereby, and to perform its obligations under the Credit Agreement, as amended
hereby.

- 3 -

--------------------------------------------------------------------------------



 

 

 

         5.3     No Conflicts. The execution and delivery of this Seventh
Amendment and the performance by Borrower and each Guarantor of its obligations
under the Credit Agreement, as amended hereby, do not and will not conflict with
any provision of law or of the articles of incorporation or bylaws of Borrower
or any Guarantor or of any agreement binding upon Borrower or any Guarantor.

 

 

 

         5.4     Validity and Binding Effect. The Credit Agreement, as amended
hereby, is a legal, valid and binding obligation of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.

 

 

 

         5.5     Compliance with Credit Agreement. The representation and
warranties set forth in Section VI of the Credit Agreement, as amended hereby,
are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, with the exception that all
references to the financial statements shall mean the financial statements most
recently delivered to Lender and except for such changes as are specifically
permitted under the Credit Agreement. In addition, other than as waived in
Section 2 hereof, Borrower and each Guarantor has complied with and is in
compliance with all of the covenants set forth in the Credit Agreement, as
amended hereby, including, but not limited to, those set forth in Section VII
thereof.

 

 

 

         5.6     No Event of Default. As of the date hereof, no Event of Default
under Section VII of the Credit Agreement, as amended hereby, or event or
condition which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, has occurred or is continuing.

 

 

 

         5.7     No Subordinated Debt Default. As of the date hereof, no default
under any of the documents evidencing or securing any of the Subordinated Debt,
or event or condition which, with the giving of notice or the passage of time,
or both, would constitute a default under any of the documents evidencing or
securing any of the Subordinated Debt, has occurred or is continuing.

 

 

 

         5.8     Schedules to Credit Agreement. Other than as shown by the
updated Schedules attached hereto as Exhibit B, the Schedules attached to the
Credit Agreement are true and correct as of the date hereof.

          6.     CONDITIONS PRECEDENT. This Seventh Amendment shall become
effective as of the date above first written after receipt by Lender of the
following:

 

 

 

         6.1     Seventh Amendment. This Seventh Amendment executed by Borrower,
the Guarantors, and Lender.

 

 

 

         6.2     Third Amended Note. The Third Amended Note executed by
Borrower.

 

 

 

         6.3     Resolutions. A certified copy of Resolutions of the board of
directors of Borrower and each Guarantor authorizing the execution, delivery and
performance of this Seventh Amendment and related loan documents.

- 4 -

--------------------------------------------------------------------------------



 

 

 

         6.4     Certificate of Good Standing. Certificates of Good Standing for
Borrower and each Guarantor from their respective jurisdictions of organization.

 

 

 

         6.5     Other Documents. Such other documents, certificates and/or
opinions of counsel as Lender may request.

          7.     GENERAL.

 

 

 

         7.1      Governing Law; Severability. This Seventh Amendment shall be
construed in accordance with and governed by the laws of Illinois. Wherever
possible each provision of the Credit Agreement and this Seventh Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement and this Seventh Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Credit Agreement and this
Seventh Amendment.

 

 

 

         7.2     Successors and Assigns. This Seventh Amendment shall be binding
upon Borrower, the Guarantors, and Lender and their respective successors and
assigns, and shall inure to the benefit of Borrower, the Guarantors, and Lender
and the successors and assigns of Lender.

 

 

 

         7.3     Waiver of Claims. Borrower hereby acknowledges, agrees and
affirms that it possesses no claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of the Credit Agreement, as amended hereby, the Revolving Note or any other Loan
Document (collectively referred to herein as the “Claims”), nor does Borrower
now have knowledge of any facts that would or might give rise to any Claims. If
facts now exist which would or could give rise to any Claim against or with
respect to the enforcement of the Credit Agreement as amended hereby, the
Revolving Note, and/or any other Loan Documents, Borrower hereby
unconditionally, irrevocably and unequivocally waives and fully releases any and
all such Claims as if such Claims were the subject of a lawsuit, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.

 

 

 

         7.4      Continuing Force and Effect of Loan Documents and Guaranty.
Except as specifically modified or amended by the terms of this Seventh
Amendment, all other terms and provisions of the Credit Agreement and the other
Loan Documents are incorporated by reference herein, and in all respects, shall
continue in full force and effect. Borrower, by execution of this Seventh
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Credit
Agreement and the other Loan Documents. Each of the Guarantors, by execution of
this Seventh Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in Guaranty.

 

 

 

         7.5     Financing Statements. Borrower hereby irrevocably authorizes
Lender at any time and from time to time to file in any jurisdiction any initial
UCC financing statements and/or amendments thereto that (a) describe the
Collateral, and (b) contain any other information required by part 5 of Article
9 of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment.

 

 

 

         7.6     References to Credit Agreement. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, or words of like import,
and each reference to the

- 5 -

--------------------------------------------------------------------------------



 

 

 

Credit Agreement in any and all instruments or documents delivered in connection
therewith, shall be deemed to refer to the Credit Agreement, as amended hereby.

 

 

 

         7.7     Expenses. Borrower shall pay all costs and expenses in
connection with the preparation of this Seventh Amendment and other related loan
documents, including, without limitation, reasonable attorneys’ fees and time
charges of attorneys who may be employees of Lender or any affiliate or parent
of Lender. Borrower shall pay any and all stamp and other taxes, UCC search
fees, filing fees and other costs and expenses in connection with the execution
and delivery of this Seventh Amendment and the other instruments and documents
to be delivered hereunder, and agrees to save Lender harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.

 

 

 

         7.8     Counterparts. This Seventh Amendment may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement.

[Signatures on following page]

- 6 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Seventh
Amendment to the Amended and Restated Credit Agreement and Reaffirmation of
Guaranties as of the date first above written.

 

 

 

 

Borrower:

 

 

 

 

QUIXOTE CORPORATION,

 

a Delaware corporation, as Borrower

 

 

 

 

By:

/s/ Daniel P. Gorey

 

 

 

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

Guarantors:

 

 

 

 

QUIXOTE TRANSPORTATION SAFETY, INC.

 

TRANSAFE CORPORATION
ENERGY ABSORPTION SYSTEMS, INC.

 

ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.

 

NU-METRICS, INC.

 

HIGHWAY INFORMATION SYSTEMS, INC.

 

 

 

 

By:

/s/ Daniel P. Gorey

 

 

 

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

Lender:

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

By:

/s/ Chris D. Buckner

 

 

 

 

Name:

Chris D. Buckner

 

Title:

Senior Vice President

- 7 -

--------------------------------------------------------------------------------



Schedule I

Organizational Identification Numbers

 

 

 

 

 

CORPORATION

 

STATE

 

STATE ID

 

 

 

 

 

 

Quixote Corporation

 

Delaware

 

0720523

 

 

 

 

 

Quixote Transportation Safety, Inc.

 

Delaware

 

2803660

 

 

 

 

 

Transafe Corporation

 

Delaware

 

3197646

 

 

 

 

 

Energy Absorption Systems, Inc.

 

Delaware

 

0904033

 

 

 

 

 

Energy Absorption (AL) LLC

 

Delaware

 

3539333

 

 

 

 

 

Surface Systems, Inc.

 

Missouri

 

00157025

 

 

 

 

 

Nu-Metrics, Inc.

 

Pennsylvania

 

978728

 

 

 

 

 

Highway Information Systems, Inc.

 

Delaware

 

2867376

- 8 -

--------------------------------------------------------------------------------



EXHIBIT A

THIRD AMENDED AND RESTATED REVOLVING LOAN NOTE

 

 

$5,000,000

Chicago, Illinois

 

October __, 2009

               FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a
Delaware corporation (the “Borrower”), promises to pay to the order of Bank of
America, N.A. and its registered assigns (the “Lender”), on the Revolving Loan
Termination Date (as defined in the hereinafter defined Credit Agreement), the
principal sum of Five Million Dollars and No/100 Dollars ($5,000,000.00), or, if
less, the aggregate unpaid principal amount of all loans made by the Lender to
the Borrower from time to time pursuant to that certain Amended and Restated
Credit Agreement, dated as of April 20, 2005, between the Borrower and Lender as
amended by the First Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties, dated as of December 1, 2006, that certain Second
Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties, dated as of March 15, 2007, that certain Third Amendment to Amended
and Restated Credit Agreement and Reaffirmation of Guaranties dated as of
November 7, 2007, that certain Fourth Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of November 7, 2008, that
certain Waiver, Fifth Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties dated as of February 9, 2009, that certain Waiver,
Sixth Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties dated as of May 7, 2009 and that certain Seventh Amendment to Amended
and Restated Credit Agreement and Reaffirmation of Guaranties dated as of the
date hereof (together with all amendments, if any, from time to time made
thereto, the “Credit Agreement”).

               The Borrower agrees to pay interest on the principal hereof
remaining from time to time unpaid in accordance with Section 2.13 of the Credit
Agreement.

               All payments of principal and interest on this Note shall be
payable in lawful currency of the United States of America at the Lender’s
office at 135 South LaSalle Street, Chicago, Illinois 60603, in immediately
available funds.

               This Note evidences indebtedness incurred under, and is subject
to the terms and provisions of, the Credit Agreement, to which reference is made
for a statement of those terms and provisions. Should the indebtedness
represented by this Note or any part hereof be collected at law or in equity or
in bankruptcy, receivership, or other court proceedings, or this Note be placed
in the hands of attorneys for collection after maturity (by declaration or
otherwise), the undersigned agrees to pay, in addition to principal and interest
due and payable hereon, reasonable attorneys’ and collection fees.

               This Note constitutes a renewal and restatement of, and
replacement and substitution for, that certain Second Amended and Restated
Revolving Note, dated as of February 9, 2009 in the maximum principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00), executed by the Borrower
and made payable to the order of the Bank (the “Prior Note”). The indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage or security interest securing such indebtedness or any rights of the
Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.

[Signature on following page]

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the Borrower has executed this Note as of the
date first above written

 

 

 

 

QUIXOTE CORPORATION

 

 

 

 

By:

 

 

Name

 

 

Title:

 

- 10 -

--------------------------------------------------------------------------------



Loans made by Bank of America, N. A. (the “Lender”) to QUIXOTE CORPORATION (the
“Borrower”) under the Amended and Restated Credit Agreement, dated as of April
20, 2005, as amended, between the Borrower and Lender, and payments of principal
received on the Note to which this Grid is attached:

 

 

 

 

 

Date

Amount of Loan

Amount of Principal
Paid

Unpaid Balance

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED REVOLVING LOAN NOTE

 

 

$5,000,000

Chicago, Illinois
October 23, 2009

               FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a
Delaware corporation (the “Borrower”), promises to pay to the order of Bank of
America, N.A. and its registered assigns (the “Lender”), on the Revolving Loan
Termination Date (as defined in the hereinafter defined Credit Agreement), the
principal sum of Five Million Dollars and No/100 Dollars ($5,000,000.00), or, if
less, the aggregate unpaid principal amount of all loans made by the Lender to
the Borrower from time to time pursuant to that certain Amended and Restated
Credit Agreement, dated as of April 20, 2005, between the Borrower and Lender as
amended by the First Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties, dated as of December 1, 2006, that certain Second
Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties, dated as of March 15, 2007, that certain Third Amendment to Amended
and Restated Credit Agreement and Reaffirmation of Guaranties dated as of
November 7, 2007, that certain Fourth Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of November 7, 2008, that
certain Waiver, Fifth Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties dated as of February 9, 2009, that certain Waiver,
Sixth Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties dated as of May 7, 2009 and that certain Seventh Amendment to Amended
and Restated Credit Agreement and Reaffirmation of Guaranties dated as of the
date hereof (together with all amendments, if any, from time to time made
thereto, the “Credit Agreement”).

               The Borrower agrees to pay interest on the principal hereof
remaining from time to time unpaid in accordance with Section 2.13 of the Credit
Agreement.

               All payments of principal and interest on this Note shall be
payable in lawful currency of the United States of America at the Lender’s
office at 135 South LaSalle Street, Chicago, Illinois 60603, in immediately
available funds.

               This Note evidences indebtedness incurred under, and is subject
to the terms and provisions of, the Credit Agreement, to which reference is made
for a statement of those terms and provisions. Should the indebtedness
represented by this Note or any part hereof be collected at law or in equity or
in bankruptcy, receivership, or other court proceedings, or this Note be placed
in the hands of attorneys for collection after maturity (by declaration or
otherwise), the undersigned agrees to pay, in addition to principal and interest
due and payable hereon, reasonable attorneys’ and collection fees.

               This Note constitutes a renewal and restatement of, and
replacement and substitution for, that certain Second Amended and Restated
Revolving Note, dated as of February 9, 2009 in the maximum principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00), executed by the Borrower
and made payable to the order of the Bank (the “Prior Note”). The indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage or security interest securing such indebtedness or any rights of the
Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.

[Signature on following page]

- 12 -

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the Borrower has executed this Note as of the
date first above written

 

 

 

 

QUIXOTE CORPORATION

 

 

 

 

By:

/s/ Daniel P. Gorey

 

 

 

 

Name

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

- 13 -

--------------------------------------------------------------------------------



Loans made by Bank of America, N. A. (the “Lender”) to QUIXOTE CORPORATION (the
“Borrower”) under the Amended and Restated Credit Agreement, dated as of April
20, 2005, as amended, between the Borrower and Lender, and payments of principal
received on the Note to which this Grid is attached:

 

 

 

 

 

Date

Amount of Loan

Amount of Principal
Paid

Unpaid Balance

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 14 -

--------------------------------------------------------------------------------